PER CURIAM.
We find no abuse of discretion in the trial court’s determination to impose attorney’s fees pursuant to section 57.105, Florida Statutes. We do, however, find error in the apportionment of fees. Accordingly, we vacate that portion of the order and remand with directions that the order require the “attorney’s fee to be paid to the [former wife] in equal amounts by the [former husband] and the [former husband’s] attorney.” § 57.105(1), Fla. Stat. (1999).
AFFIRMED.
BARFIELD, KAHN and HAWKES, JJ., concur.